Title: From George Washington to William Heath, 21 October 1780
From: Washington, George
To: Heath, William


                  
                     Dr Sir
                     Head Quarters Prackness Octr 21st
                     1780
                  
                  Lt Colo. Varick and Major Franks late of General Arnolds family
                     having requested of me a Court of inquiry to ascertain the part they acted
                     relative to the transactions of General Arnold; you will be pleased to appoint
                     a Court of Inquiry, to examine into the conduct of the Gentlemen in their
                     connection with the late Major General Arnold, during his command at
                     West-point, and relative to the circumstances of his desertion to the enemy.
                  I have directed General Knox to apply to you for permission for
                     Mr Garanger to make some experiments in Artillery, which you will please to
                     grant. I am With very great esteem & Regard Dear Sir Your most Obedt
                     humble Servt
                  
                     Go: Washington
                  
               